significant index number department of the treasury internal_revenue_service washington d c zozad eqveanment entities division aug setter pasaz re taxpayer dear this letter constitutes notice that approval has been granted for your request for 6-year automatic extansion for amortizing the unfunded liabilities ae of duty for the above-named plan which are described in sections b b and bx4 of the internal_revenue_code code and sec_304 b 2xb and b of the employee_retirement_income_security_act_of_1974 ‘erisa this extension is effect ve with the plan_year beginning july this extension applies to the amortization change bases as identified in your application submission estabilshed as of date wih a total outetanding balance of dollar_figure as of that data the extension of the amortization periods of the unfunded liabilities of tha plan was granted in accordance with sec_431 d of the code sec_431 a of tha code requires the secretary to extend the period of time required to amariize any unfunded llabilily of a plan for a period of time not in excess of years if the plan submits an application meeting the criteria stated in sec_431 dx b the plan nas submitted the required information to meet the criteria in sec_431 xb including cartification from the plan's actuary that absent the extension under suoparagraph a the plan would have an accumulated_funding_deficiency in the current plan_year of any of the succeeding plan years gi the plan_sponsor has adopted a plan to improve the plan's funding status hi the plan is projectad to have sufficient assets to timely pay expected benefits and anticipated expenditures over the amortization period as extended and iv the notice required under paragraph a has been provided ‘we have sent a copy of this letter to the and to your authorized representative pursuant to a power of attomey on file in this office to the this ruling is directed only to the taxpayer that requested it sec_6110 of the internal_revenue_code provides that it may not be used or clted by others aa precedent mf you require further assistance in this matter please contact sincerely yours caving’ moines for david m zlegler manager ep actuarlal group
